Citation Nr: 1645754	
Decision Date: 12/07/16    Archive Date: 12/19/16

DOCKET NO.  13-17 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a lumbar spine disability, status post laminectomy.

3.  Entitlement to service connection for a cervical spine disability, status post cervical spine surgery.


REPRESENTATION

Appellant represented by:	John P. Dorrity, Agent


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran had active duty service from December 1967 to September 1969.

This appeal to the Board of Veterans Appeals (Board) arose from an October 2011 rating decision in which the Newark, New Jersey, RO, among other things, denied the Veteran's claims for service connection for left knee, low back, and cervical spine disabilities.  The Veteran filed a notice of disagreement (NOD) in November 2011.  A statement of the case (SOC) was issued in June 2013 and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals ) that same month.  

In April 2016, the Veteran and his wife testified during a Board video-conference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record.  

In June 2016, the Veteran submitted additional evidence in support of his claims, along with a waiver of initial agency of original (AOJ) consideration of the evidence.  See 38 C.F.R. §§ 20.800, 20.1304 (2015).

This appeal is now being  processed utilizing the Veterans Benefits Management System (VBMS), a paperless, electronic claims processing system.  The Veteran also has a separate paperless, electronic Virtual VA file.  The documents contained in the Veteran's Virtual VA file are duplicative of ones contains in his VBMS file.  All records have been reviewed.

The Board's decision addressing the claim for service connection for a left knee disability is set forth below.  The claims for service connection for disabilities of the lumbar spine and cervical spine are addressed in the remand following the order; these matters are remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the  claim herein decided have been accomplished.

2.  A pre-existing disability of the left knee was noted at service entry.

3.  Competent, probative evidence does not establish that the Veteran's pre-existing left knee disability increased in severity during service.  


CONCLUSION OF LAW

The criteria for service connection for a left knee disability are not met.  38 U.S.C.A. §§ 1110, 1111, 1153, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015). 

The notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)). 

As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1) . 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ.  Id.; Pelegrini, 18 Vet. App. at 112; see also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 

In a February 2011 pre-rating letter, the AOJ provided notice to the Veteran explaining what information and evidence was needed to substantiate his claim for service connection decided herein, what information and evidence must be submitted by him, and what information and evidence would be obtained by VA. This letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent medical evidence associated with the claims file consists of service records, VA examination reports, and private medical records.  Also of record and considered in connection with the claim is the transcript of the Veteran's hearing on appeal, along with various written statements from the Veteran.  The Board finds that no further AOJ action on this claim, prior to appellate consideration, is required 

Although, as will be discussed in further detail below, the Board finds it necessary to remand the Veteran's claims for service connection for low back and cervical spine disabilities to attempt to obtain the Veteran's records from the Social Security Administration (SSA), the Board has determined that it may proceed with adjudication of the Veteran claim for service connection for a left knee disability without reviewing his SSA records.  This is so because the duty to assist "is not boundless in its scope" and "not all medical records or all SSA disability records must be sought--only those that are relevant to the veteran's claim."  Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010).  Here, during a December 2011 VA general medical examination, the Veteran indicated that he was receiving SSA disability benefits due to his back disability, which benefits were awarded to him in 2001  Given this indication, and because the outcome of the Veteran's claim for service connection for a left knee disability turns on whether his pre-existing left knee disability underwent an increase in severity during service, the Board finds that there is no indication that his SSA records would be relevant to the claim for service connection for a left knee disability.  .

As for the  an April 2016 hearing, as noted, the Veteran and his wife were afforded the opportunity to present oral testimony before the undersigned.   In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103 (c)(2) requires that Decision Review Officer or VLJ who chairs a hearing fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  23 Vet. App. 488 (2010).  Here, the Board finds that, consistent with Bryant, there has been substantial compliance with the duties set forth in 38 C.F.R. 3.103 (c)(2), and that the hearing was legally sufficient.

During the hearing, the issue was identified, and testimony was elicited regarding the pre-existence of the Veteran's left knee disability, additional injuries sustained in service, and the nature of symptoms and treatment in and after service.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  Id. at 497.  Although the submission of specific, additional evidence was not explicitly suggested, on these facts, such omission was harmless.  During the hearing, the undersigned sought to identify any pertinent, existing evidence not currently associated with the record that might have been overlooked or was outstanding that might substantiate the Veteran's claim.  As none was identified, no development following the hearing was ordered.  The evidence currently of record is adequate to resolve the claim  herein decided. 

In summary, the duties imposed by the VCAA have been considered and satisfied.  The Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2015).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

It is well established that every veteran will be presumed to have been in sound condition when examined, accepted and enrolled for service except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto.  38 U.S.C.A. § 1111 (West 2014).  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b) (2015).

In this case, the Veteran's service records contain the report of an October 1966 pre-induction examination noting left knee crepitus and the accompanying report of medical history contains a notation that the Veteran's knee collapses when he walks.  It was determined at that time that the Veteran was not qualified for induction.  The record further contains the report of an orthopedic examination conducted in December 1966, which notes that the Veteran had injured his left knee in 1964 when he was struck by a car."  A prior left knee injury was also specifically noted at the time of the Veteran's December 1967 enlistment examination, and was recorded as a pre-existing condition on the report of medical history.  Accordingly, it was noted that a left knee disability existed prior to acceptance and enrollment for active military service.  See Crowe v. Brown, 7 Vet. App. 238, 245 (1994); 38 C.F.R. § 3.304.  Therefore, the presumption of soundness as to the left knee does not apply in this case.  38 U.S.C.A. § 1111.  Notably,   the Veteran does not dispute that he had injured his left knee prior to service.  Indeed, during his April 2016 hearing, the Veteran reported having injured his knee when he was struck by a car and stated that his knee injury did not resolve itself prior to entering on active duty.  Rather, the Veteran contends that he reinjured his left knee and has continued to have problems with his left knee since that time.

Here, because a pre-existing left knee disorder was noted upon entry into service, the Veteran's claim cannot be one for in-service incurrence of that disorder; rather, he must seek service connection on the basis of aggravation of a pre-existing condition.  See Wagner v. Principi, 370 F.3d 1089, 1096   (Fed. Cir 2004) (concluding that "if a preexisting disorder is noted upon entry into service, the veteran cannot bring a claim for service connection for that disorder, but the veteran may bring a claim for service-connected aggravation of that disorder").  A pre-existing disease or injury will be considered to have been aggravated by military service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306 (a) (2015).  

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  Further, temporary or intermittent flare-ups of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted with symptoms, has worsened.  See Davis v. Principi, 276 F.3d. 1341,1346-46 (Fed. Cir. 2002) ("[E]vidence of temporary flare-ups symptomatic of an underlying preexisting condition, alone, is not sufficient for a non-combat veteran to show increased disability under 38 U.S.C.[A.] § 1153 unless the underlying condition is worsened"); Maxson v. West, 12 Vet. App. 453, 458 (1999) (citing Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991)), aff'd 230 F.3d 1330 (Fed. Cir. 2000).

Notably, it is the veteran who bears the burden of establishing aggravation under 38 U.S.C.A. § 1153.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed.Cir.1994).  In other words, the Veteran must submit, or the record must contain, some evidence demonstrating that the pre-existing disability increased in severity during service for the presumption of aggravation to attach.  See Wagner, supra; Verdon v. Brown, 8 Vet. App. 529, 538 (1996) (stating that the question of whether a preexisting defect or injury underwent an increase in severity "must be answered in the affirmative before the presumption of aggravation attaches").  Once the presumption attaches, it may be rebutted only by clear and unmistakable evidence.  See Cotant v. Principi, 17 Vet. App. 116, 123-30 (2003); 38 C.F.R. § 3.306(b).  

Turning to the medical evidence of record, the Veteran's STRs document that he was treated in service for complaints of left knee pain.  In November 1968, he presented with complaints of pain in both knees with prolonged walking.  X-rays taken at that time were negative.  It was noted that the Veteran desired to be placed on profile, but there is no indication in the record that he was.  He was again seen in February 1969.  It was noted that he had had a negative evaluation in November 1968.  Some crepitus was noted, but the Veteran had a full range of left knee motion.  He was dispensed for full duty.  He was then evaluated in the orthopedic clinic in March 1969.  It was noted that the Veteran had injured his knee prior to service and had had pain in his left knee since that time.  Examination of the Veteran failed to reveal any evidence of disease at that time.  The clinician stated that the Veteran may have chondromalacia, but that the diagnosis was being made by history only, as x-rays and physical examination of the Veteran were normal.  The clinician stated further that the Veteran was qualified for full duty.  In April 1969, the Veteran reported that he had jumped off a truck and injured his left leg.  No fracture was noted.  Heat treatment was recommended for three days.  In August 1969, the Veteran underwent a separation examination.  He reported himself to be in good health on his report of medical history, but did indicate having trouble with his left knee.  Physical examination of the Veteran did not reveal any defects and no diagnoses were noted.  His lower extremities were also clinically evaluated as normal.

The Board also notes that the Veteran's STRs show that upon entrance into and separation from service his physical profile for his "lower extremities," was recorded as a level "1."  This does not suggest that the Veteran experienced an increased in the severity of his pre-existing left knee disability while in service.  The Board acknowledges the Veteran's assertion made during his April 2016 hearing that he was placed on profile during service.  However, his service records currently before the Board do not corroborate his statements in this regard, as they do not show that he was placed on any temporary or permanent profile due to his left knee while in service.  Further, even if the Veteran was at some point during service given a temporary profile at a level 2, 3, or 4, a temporary profile would not be evidence indicative of a change in the underlying pathology of the Veteran's pre-existing left knee disability because there is no evidence in the Veteran's STRs to suggest a permanent increased in the severity of the Veteran's pre-existing disability as opposed to a flare-up of pain or recurrence of manifestations of that pre-service condition.  

The Veteran was also afforded a VA examination in connection with his claim.  Upon review of the Veteran's claims file,  and after examining the Veteran, a VA examiner, in August 2011, determined that although the Veteran did complain of knee pain on several occasions during service, there was no evidence to support a conclusion that the Veteran's left knee condition was aggravated or worsened during service.  The examiner noted that not only was there no evidence of any major trauma in service, there was also no evidence of post-service knee surgeries or any excessive treatment for the knee after service.

Upon review of the evidence of record, to include the Veteran's lay statements, the Board finds that there is no evidence demonstrating that the Veteran's pre-existing left knee disability underwent an increase in severity during service-much less, that it was chronically worsened (i.e., underwent a permanent increase in the underlying pathology beyond the natural progression) during his military service.  Although the Veteran may have experienced an exacerbation of pain during service on account of his military duties, an intermittent or temporary flare-up during service of a preexisting injury or disease does not constitute aggravation pursuant to 38 U.S.C.A. § 1153 unless the underlying condition, as contrasted to symptoms, is worsened.  Hunt, supra.  As regards to the Veteran's lay statements concerning symptomatology experienced in and after service, the Board does not question the competency of the Veteran to report on the severity of symptoms such as knee pain during service.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (stating the "[l]ay testimony is competent . . . to establish the presence of observable symptomatology).  Here, however, the relevant inquiry turns on whether there was chronic worsening of the Veteran's left knee disability "as distinguished from the mere recurrence of manifestations of the pre-service condition."  See Davis, supra.  The Board finds that whether the Veteran's left knee disability underwent a chronic worsening in service is a medical determination that the Veteran, as a lay person without the appropriate medical training and expertise, is not competent to render an opinion on.  See Jandreau v. Nicholson, 492 F.3d 1372, 1374-75 (Fed. Cir 2007); see also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed.Cir.2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  

Moreover, as stated above, aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  Thus, without some evidence demonstrating an increase in the severity of the Veteran's left knee disability during service, evidence of which is lacking in this case, the Board is essentially precluded from finding  that  aggravation, in fact, occurred.  

Accordingly, because the Veteran's left knee disability was noted to have pre-existed his active military service, and was not aggravated therein, the Board finds that the Veteran's claim for service connection for a left knee disability must be denied.  See 38 C.F.R. §§ 3.303, 3.304, 3.306; see also Wagner, supra.  


ORDER

Service connection for a left knee disability is denied.


REMAND

The Board's review of the claims file reveals that additional AOJ action on the remaining claims on appeal is warranted.  Specifically, it appears that potentially relevant records must be obtained.

In January 2012, the Veteran submitted correspondence indicating that was in receipt of disability benefits from the SSA.  During his December 2011 VA general medical examination, the Veteran reported that he was receiving SSA disability benefits due to his back problems.  His SSA disability benefits have since been converted to retirement benefits.  See April 2016 hearing transcript at 12.  Notably, it does not appear that any attempt to obtain the Veteran's SSA records has been made.  While SSA records are not controlling for VA determinations, they may be 'pertinent' to VA claims.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 412 (1991).  Hence, when the VA is put on notice of the existence of SSA records that may be relevant to the claims on appeal, it must seek to obtain those records before proceeding with the appeal.  See Murincsak, supra; see also Lind v. Principi, 3 Vet. App. 493, 494 (1992).  The Board acknowledges that it is possible that the Veteran's SSA have been destroyed as it appears to be SSA policy to destroy records associated with the award of SSA disability benefits "7 years after the date of adjudication of the most recently awarded claim if: 1) the person has attained full retirement age; or 2) the medical reexamination date is scheduled to occur after attainment of full retirement age."  See SSA Privacy Act Systems of Records Notices (SORNs), SORN# 60-0320 (2003) (available at http://www.ssa.gov/foia/bluebook/60-0320.htm).   However, SSA's policy in this regard is not well known information about which the Board can take judicial notice.  Thus, the AOJ should obtain and associate with the claims file a copy of any SSA determination on the Veteran's claim, as well as copies of all medical records underlying that determination, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.

Also, to ensure that all due process requirements are met, the AOJ should give the Veteran another opportunity to provide additional information and/or evidence pertinent to one or both remaining claims  on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014)).  But see 38 U.S.C.A. § 5103(b)(3) (2015) amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records. 

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2015). 

The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the claims on appeal.  

As a final note, the Board acknowledges the existence of private medical evidence submitted in support of the claims for service connection for lumbar spine and cervical spine disabilities.  Specifically, in December 2011, the Veteran submitted an opinion from T.M., M.D., who opined that the Veteran's "neck and lower back problems are more likely than not caused by a fall that he had at some point in the past."  Because Dr. T.M. has not related to the Veteran's problems to a specific incident in service but rather to a fall simply occurring in the past, his opinion cannot serve as the basis for a grant of service connection for either claimed disability.  On remand, the Veteran is free to seek a more detailed and tailored medical opinion from his private physician 

Accordingly, these matters are hereby REMANDED for the following action:

1.  Request from SSA copies of all medical records underlying its determination that the Veteran was eligible for benefits provided by that agency. In requesting these records, follow the current procedures of 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

Request that, if the Veteran's SSA records are not available, SSA should explain why not, to include advising VA of any policy in place pertaining to the destruction of records once a person has attained full retirement age

2.  Furnish to the Veteran and his representative a letter requesting that the Veteran provide additional information and, if necessary, authorization, to obtain any additional evidence pertinent to one or both remaining claim(s) on appeal that is not currently of record.  Specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent private (non-VA) medical records. 

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall, supra.

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, to include consideration of whether any addendum medical opinions are necessary due to the receipt of additional records, adjudicate the claims on appeal in light of all pertinent evidence (to include all that added to the VBMS and/or Virtual VA file(s) since the last adjudication) and legal authority.

6.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999)). 

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


